UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7172


MARIO SERRANO SIBUG,

                Petitioner – Appellant,

          v.

GREGG L. HERSHBERGER, Warden; DOUGLAS F.          GANSLER;   THE
ATTORNEY GENERAL OF THE STATE OF MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-01628-CCB)


Submitted:   January 17, 2014              Decided:   January 24, 2014


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Serrano Sibug, Appellant Pro Se. Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mario      Serrano      Sibug         seeks   to    appeal       the       district

court’s order dismissing his 28 U.S.C. § 2254 (2012) petition as

successive.        The      order   is    not       appealable       unless        a    circuit

justice or judge issues a certificate of appealability.                                 See 28

U.S.C. § 2253(c)(1)(A) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see       Miller-El     v.   Cockrell,        537 U.S. 322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Sibug has not made the requisite showing.                             Accordingly, we

deny    Sibug’s       motion     for     appointment           of    counsel,          deny   a

certificate      of    appealability          and     dismiss        the     appeal.          We

dispense    with       oral    argument       because          the   facts     and        legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3